DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 10,645,520. Although the conflicting claims are not identical, they are not patentably distinct from each other 
Because 
The VCSEL chip having angled traces appears to offer no advantage over the prior art's VCSEL chip having sinusoidal traces; it makes no difference in performance which arrangement is employed.

Patent
10,645,520.
Instant Application
17/347,506
1. A vertical cavity surface emitting laser (VCSEL) array comprising: a plurality of groups of VCSELs on a single VCSEL chip, where each group of VCSELs forms a different dot pattern; and a plurality of traces, where each trace conductively couples to a respective group of VCSELs such that each group of VCSELs is individually addressable, wherein a first trace in the plurality of traces comprises a sinusoidal shape.
1. A vertical cavity surface emitting laser (VCSEL) array comprising: a plurality of groups of VCSELs on a single VCSEL chip, where each group of VCSELs forms a dot pattern; and a plurality of traces, where each trace conductively couples to a respective group of VCSELs such that each group of VCSELs is individually addressable, wherein a first trace in the plurality of traces comprises a first straight segment and a second straight segment, wherein the first straight segment and the second straight segment join together at an angle greater than 0 degrees and less than 180 degrees.
8. A structured light projector comprising: a first group of emitters conductively coupled to a first trace, wherein the first trace comprises a sinusoidal shape; and a second group of emitters conductively coupled to a second trace, wherein the first group of emitters and the second group of emitters are individually addressable.
8. A structured light projector comprising: a first group of emitters conductively coupled to a first trace, wherein the first trace comprises a first straight segment and a second straight segment, wherein the first straight segment and the second straight segment join together at an angle greater than 0 degrees and less than 180 degrees; and a second group of emitters conductively coupled to a second trace, wherein the first group of emitters and the second group of emitters are individually addressable.
16. A method comprising: selecting a first dot pattern, of a plurality of dot patterns, based in part on a target density and a target distance, wherein the first dot pattern is associated with a first subset of sinusoidal traces of a plurality of traces on a chip, and each respective trace is conductively coupled to a respective group of VCSELs on the chip; activating at least one group of VCSELs that are conductively coupled via the first subset of sinusoidal traces, such that the activated at least one group of VCSELs emit light that forms a first dot pattern; and projecting the first dot pattern into the local area, wherein the first dot pattern has the target density at the target distance.
16. A method comprising: selecting a first dot pattern, of a plurality of dot patterns, based in part on a target density and a target distance, wherein the first dot pattern is associated with a first subset of traces of a plurality of traces on a chip, wherein each of the first subset of traces comprises a first straight segment and a second straight segment, wherein the first straight segment and the second straight segment join together at an angle greater than 0 degrees and less than 180 degrees, and wherein each respective trace is conductively coupled to a respective group of VCSELs on the chip; activating at least one group of VCSELs that are conductively coupled via the first subset of traces, such that the activated at least one group of VCSELs emit light that forms a first dot pattern; and projecting the first dot pattern into the local area, wherein the first dot pattern has the target density at the target distance.


Regarding claims 2-7, 9-15, and 17-20, depending claims 2-7, 9-15, and 17-20 are rejected for the same reasons applied to independent claims since the limitations of depending claims 2-7, 9-15, and 17-20 are in the limitations of claims 1- 20 of U.S. Patent No. 10,645,520. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828